Citation Nr: 1329410	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  11-05 885	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUE

Whether the debt for an overpayment of non-service-connected 
pension benefits in the currently calculated amount of 
$22,372.00 was properly created and calculated and, if there 
is a properly created and calculated overpayment debt, 
whether the Veteran is entitled to waiver of recovery of 
that debt.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant served on active duty in the United 
States Army from January 1973 to May 1973.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2010 determination issued by the Committee on 
Waivers and Compromises (COWC) at the Philadelphia, 
Pennsylvania, Regional Office (RO) and Insurance Center (IC) 
of the Department of Veterans Affairs (VA).  The Columbia, 
South Carolina RO otherwise has jurisdiction of the claims 
file.

The August 2010 COWC decision considered the question of 
waiver of recovery of an overpayment of non-service-
connected pension benefits of $22,372.00, and denied a 
waiver of that overpayment based on a finding that the 
appellant had had income in excess of the maximum amount 
allowed for payment of a pension to a veteran with one 
dependent.  The COWC also concluded that the appellant had 
not acted in bad faith, that a failure to seek restitution 
would result in unjust enrichment to the appellant and that 
repayment of the debt might impair his ability to provide 
for basic necessities.

In August 2011, a Travel Board hearing was held at the 
Columbia, South Carolina RO before the undersigned Veterans 
Law Judge.  A transcript is in the claims file.

In addition to the paper claims files, there is an 
electronic file (Virtual VA) associated with the claim.  
Virtual VA does currently contain evidence pertinent to the 
claim that is not already included in the paper claims 
files.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded for 
action as described below.
The evidence of record reflects that the appellant was 
granted non-service-connected pension benefits in a rating 
issued in August 2007.  These benefits were payable from 
March 26, 2007.  It also appears from the evidence of record 
that payments were made through June 2010.

The appellant submitted his initial claim for pension 
benefits in March 2007.  He reported that he was receiving 
$1212.00 per month in unemployment benefits.  He also stated 
that he would receive $7272.00 (six months) in unemployment 
benefits in the next 12 months.  The appellant further 
reported that he had a total of $902.11 in unreimbursed 
medical expenses per month ($10,825/year).

An August 2007 rating action awarded pension benefits in the 
amount of $1,192 per month based on the information the 
appellant provided in his application.  In a VA Form 21-0516 
dated in February 2008, the appellant reported that his 
unemployment benefits had stopped in April 2007.

In a May 2008 letter, the RO informed the appellant that his 
pension benefits had been reduced to $586.00 per month 
effective April 1, 2007.  This was based on a finding that 
the appellant's unreimbursed medical expenses were $487.65 
instead of $10,825 as reflected in the appellant's medical 
expense report.  The reduction in medical expenses therefore 
increased the appellant's income and created an overpayment; 
the overpayment was calculated in the amount of $7878.00.  
In June 2008, the COWC granted the appellant's request for a 
waiver of the debt and found that collection of the debt of 
$7878.00 would be against equity and good conscience.

On December 1, 2009, the RO received notice from the 
appellant that he had been approved for Social Security 
Administration (SSA) disability benefits in the amount of 
$1500.  The appellant also stated that these benefits would 
start on December 1, 2009.

The RO subsequently undertook verification of the figures 
provided by the appellant.  A February 2010 letter to the 
appellant indicated that income besides his unemployment 
benefits, namely interest income of $1,000 and wages of 
$3,570, had been identified.  The Board notes that the 
appellant has never specifically addressed these identified 
sources of income.  In June 2010, the appellant was informed 
that his pension benefit had been changed to $0, effective 
from April 1, 2007 through June 2010, and that an 
overpayment had been created thereby.

In his October 2010 Notice of Disagreement, the appellant 
indicated that there had been confusion over his 
unemployment benefits.  He also pointed out that a waiver of 
overpayment had been already been granted.  The appellant 
continued to express a lack of understanding as to how the 
overpayment was calculated during his August 2011 Travel 
Board hearing testimony.  A debtor may dispute the amount or 
existence of a debt, which is a right that may be exercised 
separately from a request for waiver or at the same time.  
See 38 C.F.R. § 1.911(c)(1) (2012); see also VAOPGCPREC 6-98 
(Apr. 24, 1998).  The propriety and amount of the 
overpayment at issue are matters that are integral to a 
waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 
430, 434 (1991).  The Board presumes that, by these 
statements, the appellant intended to challenge the creation 
and/or the calculation of his indebtedness.  

The Board notes that it is unclear from a review of the 
evidence of record what calculations were used in 
determining that a $22,372.00 overpayment had been created, 
in part because the appellant's benefit amount was 
recalculated a number of times, because his unemployment 
benefits only occurred during a portion of the period at 
issue, because SSA disability benefits started during the 
period at issue and because a waiver of overpayment of 
pension benefits in the amount of $7,878.00 was granted in 
June 2008.

It is also unclear whether the appellant was entitled to 
pension benefits during a period of time during which he 
received no unemployment benefits and had no income prior to 
his initial receipt of SSA disability benefits.  The 
appellant testified at his August 2011 Travel Board hearing 
that he had received unemployment benefits from March 5, 
2007 to August 27, 2007.  It appears from the evidence of 
record that SSA found the onset date of the appellant's 
disability to be in February 2007, with an initial benefit 
entitlement date in August 2007.  As previously noted, the 
appellant reported to VA that he was to begin receipt of SSA 
benefits as of December 2009.  

The Board therefore finds that a remand for development is 
necessary with regards to the issue of whether the debt as 
calculated is correct.  In particular, the August 2010 
letter from the COWC does not delineate how the amount of 
the debt was calculated.  It is unclear from a review of the 
evidence of record what calculations were used in 
determining that a $22,372.00 overpayment had been created, 
in part because the income and medical expense amounts 
reported by the Veteran and his spouse have varied over 
time.  Accordingly, it will be necessary for the RO to 
adjudicate the issue of the creation and calculation of the 
Veteran's debt and thereby provide clarification as to the 
calculations and figures used in determining the amount of 
the overpayment.  Once the RO has adjudicated this issue, 
the COWC may readjudicate the Veteran's request for waiver 
of recovery of any debt that is found by the RO to validly 
exist.  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  Make certain that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
the implementing regulations found at 
38 C.F.R. § 3.159, and any other 
applicable legal precedent has been 
completed.

2.  Obtain and associate with the claims 
file any outstanding documents relating 
to the claim on appeal, to include any 
correspondence from the Columbia RO, the 
COWC and the Philadelphia RO and 
Insurance Center.

3.  Thereafter, provide the Veteran an 
audit of his account in writing, which 
clearly shows the date of the start of 
pension benefit payments, the amount of 
the pension benefit, the date of the 
reduction or cessation of the pension 
benefit and the reason for the reduction 
or cessation.  The audit and 
accompanying letter must clearly explain 
to the Veteran the creation of the 
amount of any debt or overpayment that 
was assessed against him and take into 
account the June 2008 waiver of 
overpayment in the amount of $7,878.00.

Set forth in the record a chart 
reflecting for the entire period 
beginning April 1, 2007, and ending when 
pension benefits were terminated:

        a. Month-by-month amounts of 
pension benefits paid to the 
Veteran as shown by a paid and due 
audit;
        b. Month-by-month amounts of 
the Veteran's total family income 
from all sources; and
        c. Month-by-month amounts of 
the Veteran's total deductable 
medical expenses.

4.  A copy of the audit and a copy of 
the chart must be placed in the claims 
file.  The Veteran must be provided an 
appropriate opportunity to respond.

5.  Following completion of the above-
referenced development, determine 
whether the Veteran's debt was properly 
created and, if so, whether the amount 
of such debt was correctly calculated.  
Address the issue of administrative 
error and set forth in detail the bases 
for the calculation of the amount of the 
debt, to include the June 2008 waiver of 
$7,878.00.  



6.  Inform the Veteran of:

        a. The determination as to the 
creation and calculation of any 
indebtedness; and
        b. His appellate rights as 
they pertain to such determination.

If he files a notice of disagreement on 
this issue, a statement of the case 
should be issued, and the Veteran and 
his representative must be afforded the 
appropriate amount of time to perfect 
his appeal to the Board by filing a 
substantive appeal.  

7.  The COWC must then review the waiver 
claim and determine whether such a 
waiver is warranted under applicable 
laws and regulations.

8.  If the decision of the COWC remains 
adverse to the Veteran, then he and his 
representative must be furnished an 
appropriate supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the waiver claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time for response 
must be allowed.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

